         Case 7:15-cv-01600-JCM Document 136 Filed 05/09/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAYA PYSKATY,                                                      Civil Action No.:
                                                                  15–CV–1600 (JCM)
                              Plaintiff,

              - against -                                 DEFENDANT BMW BANK
                                                           OF NORTH AMERICA’S
WIDE WORLD OF CARS, LLC d/b/a WIDE                    PROPOSED VOIR DIRE QUESTIONS
WORLD BMW; BMW BANK OF NORTH
AMERICA,

                              Defendants.


       Defendant BMW BANK OF NORTH AMERICA respectfully requests that the following

questions be asked of all potential jurors during voir dire, by the Court:


Background Questions:

   1. Where do you live? How long have you lived there?

   2. Are you employed? If so, what is your occupation and how long have you held it? If
      retired, what was your occupation?

   3. Are you married, divorced, separated or single?

   4. Does your spouse work, if so what type of job does your spouse hold? If retired, what was
      your spouse’s occupation.

   5. Do you have children? If so, what are their ages and are they employed?

   6. What is your highest level of education?



Prior Court Experience:

   1. Have you ever served on a jury? If so, was it civil or criminal? Without disclosing
      the verdict, did you reach a verdict? Was there anything about your prior jury
      experience which would make it difficult for you to sit as an impartial juror in this case?
        Case 7:15-cv-01600-JCM Document 136 Filed 05/09/19 Page 2 of 3




   2. Have you or your family member ever been involved in a civil lawsuit?

          a. If so, were you or your family member a plaintiff or defendant in the lawsuit?
          b. What was the nature of the lawsuit?
          c. Were you satisfied with the process/outcome?

   3. Have you or your family member ever been a witness in court? If so, under what
      circumstances?

   4. What is your understanding of what the role of juror is?



Specific Questions:

   1. Do you drive?

   2. Have you or your spouse ever owned or leased a car?

          a. If you or your spouse purchased a car, was it financed? By whom?

          b. If the car was leased, which bank was it leased from?

          c. How satisfied were you or your spouse with the purchase and/or the lease?

          d. Have you or your spouse ever missed payments on a loan or lease?

   3. Have you or your family member owned or leased a BMW vehicle?

   4. Do you have an impression on the following? If so, what is it?

          a. BMW vehicles;

          b. BMW owners;

          c. BMW dealerships; and

          d. BMW financial services

   5. Have you ever worked for an automobile dealer or service center? If so, provide details.

   6. Have you or your spouse ever financed from a bank to purchase or lease something other
      than a car?

          a. If yes, which bank did you or your spouse finance and/or lease from?

          b. How satisfied were you or your spouse with the purchase and/or the lease?

          c. Have you or your spouse ever missed payments on a loan or lease?


                                               2
           Case 7:15-cv-01600-JCM Document 136 Filed 05/09/19 Page 3 of 3




      7. Do you have an impression that banks are trustworthy?

      8. Do you have any strong feeling towards banks in general?

      9. If Ms. Pyskaty does not prove her case, will you be able to turn her away and find for the
         Defendants?


Dated: New York, New York
       May 9, 2019

                                                      BIEDERMANN HOENIG SEMPREVIVO,
                                                      A Professional Corporation


                                                       By:                   /s/
                                                                       Joseph Kim, Esq.

                                                       One Grand Central Place
                                                       60 East 42nd Street, Suite 660
                                                       New York, New York 10165
                                                       Tel: (646) 218-7560
                                                       Fax: (646) 218-7510
                                                       Joseph.Kim@lawbhs.com
                                                       Attorneys for Defendant
                                                       BMW Bank of North America

To:      All counsel of record
         (Via ECF)




                                                 3
